                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

Larnelon Shipping Ltd.,                             §
                                                    §
        Plaintiff,                                  §
                                                    §    CIVIL ACTION 19-cv-01932
vs.                                                 §
                                                    §    IN ADMIRALTY, Rule 9(h)
Lord Energy SA,                                     §
                                                    §
        Defendant,                                  §
                                                    §
and                                                 §
                                                    §
Repsol Trading SA,                                  §
                                                    §
        Garnishee.                                  §

                     AMENDED DISCLOSURE OF CORPORATE INTEREST

        Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Larnelon Shipping Ltd. states it has no parent

corporation and that none of its shares are held by publicly traded corporations.   No other party

has a financial interest in the outcome of this litigation.

Dated: June 14, 2019.

                                                   Respectfully Submitted,

                                                   /s/ J. Stephen Simms
                                                   J. Stephen Simms (admitted pro hac vice)
                                                   Simms Showers LLP
                                                   201 International Circle, Suite 250
                                                   Baltimore, Maryland 21030
                                                   Telephone: (410) 783-5795
                                                   Facsimile: (410) 510-1789
                                                   jssimms@simmsshowers.com



                               Attorneys for Larnelon Shipping Ltd.,
